THE THIRTEENTH COURT OF APPEALS

                                   13-13-00693-CR


                              ROBERT LYNN CRANEK
                                       v.
                               THE STATE OF TEXAS


                                On Appeal from the
                       County Court of Wharton County, Texas
                               Trial Cause No. 60184


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

March 13, 2014